Exhibit 10.38


Option
Number:                                                                                     
Optionee
Name:                                                                                     




KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Option Agreement”) is made and entered into as of
_______________, 200__ (the “Date of Grant”), by and between Kinetic Concepts,
Inc., a Texas corporation (the “Company”), and [_________________________] (the
“Optionee”).  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2004 Equity Plan (the “Plan”).  Where the
context permits, references to the Company or any of its Subsidiaries or
affiliates shall include the successors to the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Optionee is to
be granted an option (the “Option”) to purchase Shares, subject to the terms and
conditions set forth in the Plan and herein, and hereby grants such Option.
 
1. Number of Shares and Exercise Price.  The Option entitles the Optionee to
purchase [_______] Shares (the “Option Shares”) at a price of $[______] per
share (the “Option Exercise Price”).
 
2. Option Term.  The term of the Option and of the Option Agreement (the “Option
Term”) shall commence on the Date of Grant and, unless the Option is previously
terminated pursuant to Paragraph 5 below, shall terminate upon the expiration of
ten (10) years from the Date of Grant (the “Expiration Date”).  As of the
Expiration Date, all rights of the Optionee hereunder shall terminate.
 
3. Conditions of Exercise.
 
(a)  
Subject to Paragraph 5 below, the Option shall become vested and exercisable as
to 25% of the Option Shares on the first anniversary of the Date of Grant, and
as to an additional 25% of the Option Shares on each of the three succeeding
anniversaries of Date of Grant, provided that the Optionee has been continuously
employed by or providing services to the Company or any Subsidiary or affiliate
through each such date.
 

(b)  
Except as otherwise provided herein, the right of the Optionee to purchase
Option Shares with respect to which the Option has become exercisable and vested
may be exercised in whole or in part at any time or from time to time prior to
the Expiration Date; provided, however, that the Option may not be exercised for
a fraction of a Share.
 

4. Method of Exercise.  This Option may be exercised, in whole or in part, by
means of any online broker-assisted exercise procedure approved by the
Administrator, or by delivery of a written notice of exercise to the Company in
such form as may be approved by the Administrator from time to time and which
may be obtained from the Company’s Equity Accounting and Administration
department, accompanied by payment in full of the aggregate Option Exercise
Price which may be made (i) in cash or by check, (ii) to the extent permitted by
applicable law, by means of any cash or cashless exercise procedure through the
use of a brokerage arrangement approved by the Administrator, (iii) in the form
of unrestricted Shares already owned by the Optionee for at least six months on
the date of surrender to the extent the unrestricted Shares have a Fair Market
Value on the date of surrender equal to the aggregate Option Exercise Price of
the Shares as to which such Option shall be exercised, or (iv) any combination
of the foregoing.
 
5. Effect of Conduct Constituting Cause; Termination of Employment or Service;
or Change in Control.
 
(a)  
If at any time (whether before or after termination of employment or service)
the Administrator determines that the Optionee has engaged in conduct that would
constitute Cause, the Administrator may provide for the immediate forfeiture of
the Option (including any securities, cash or other property issued upon
exercise or other settlement of the Option), whether or not vested.  Any such
determination by the Administrator shall be final, conclusive and binding on all
persons.
 

(b)  
If the Optionee’s employment with or service to the Company, any Subsidiary or
affiliate thereof terminates for any reason other than for Cause, death or
Disability, the Option, to the extent vested and exercisable as of the date of
such termination, shall expire 30 days following the date of such termination
and the Option, to the extent not vested and exercisable as of the date of such
termination, shall expire as of such date.
 

(c)  
If the Optionee’s employment with or service to the Company, any Subsidiary or
any affiliate thereof terminates by reason of the Optionee’s death or
Disability, any portion of the Option that is outstanding at such time shall
become fully and immediately vested and exercisable, and shall expire 180 days
following the date of such termination.  The Option shall not be exercisable
after the Expiration Date.
 

(d)  
Notwithstanding the foregoing, if the Optionee’s employment with or service to
the Company, any Subsidiary or affiliate thereof terminates for Cause, the
Option, whether or not vested or exercisable, shall expire as of the date of
such termination.  The Option shall not be exercisable after the Expiration
Date.
 

(e)  
Upon the occurrence of a Change in Control, any portion of the Option that is
outstanding at such time shall become fully and immediately vested and
exercisable, unless the Option is either assumed or an equitable substitution is
made therefore.  In addition, if the Optionee’s employment with or service to
the Company, any Subsidiary or affiliate thereof is terminated other than for
Cause within 24 months following a Change in Control, any portion of the Option
that is outstanding at such time shall become fully and immediately vested and
exercisable.
 

6. Adjustments.  The Option and all rights and obligations under this Option
Agreement are subject to Section 5 of the Plan.
 
7. Nontransferability of Option.  Except by will or under the laws of descent
and distribution and as set forth in the following two sentences, the Optionee
may not sell, transfer, pledge or assign the Option, and, during the lifetime of
the Optionee, only the Optionee may exercise the Option.  Notwithstanding the
foregoing, during the Optionee’s lifetime, the Administrator may, in its sole
discretion, permit the transfer, assignment or other encumbrance of the
Option.  Additionally, subject to the approval of the Administrator and to any
conditions that the Administrator may prescribe, the Optionee may, upon
providing written notice to the Company, elect to transfer the Option (i) to
members of his or her Immediate Family, provided that no such transfer may be
made in exchange for consideration, (ii) by instrument to an inter vivos or
testamentary trust in which the Option is to be passed to beneficiaries upon the
death of the Optionee, or (iii) pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or any similar instrument, to
the extent permitted by applicable law.  Any attempted sale, transfer, pledge,
assignment, encumbrance or other disposition of the Option contrary to the
provisions hereof shall be null and void and without effect.
 
8. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date which it is personally delivered or, whether actually
received or not, on the third business day after mailing or 24 hours after
transmission by facsimile to the respective parties named below.
 
                If to the Company:
Kinetic Concepts, Inc.

 
Attn.: Chief Financial Officer

 
8023 Vantage Drive

 
San Antonio, TX 78230

 
Phone: (210) 255-6494

 
Fax: (210) 255-6997
 

If to the Optionee:              [Name of Optionee]
[Address]
______________________
Facsimile: _____________


Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
9. Withholding Requirements.  Pursuant to Section 14 of the Plan, the Company
(or Subsidiary or affiliate, as the case may be) has the right to require the
Optionee to remit to the Company (or Subsidiary or affiliate, as the case may
be) in cash an amount sufficient to satisfy any federal, state and local tax
withholding requirements related to the exercise of the Option.  With the
approval of the Administrator, the Optionee may satisfy the foregoing
requirement by electing to have the Company withhold from delivery Shares or by
delivering Shares, in each case, having a value equal to the aggregate required
minimum tax withholding to be collected by the Company or any Subsidiary or
affiliate thereof.  Such Shares shall be valued at their Fair Market Value on
the date on which the amount of tax to be withheld is determined. Fractional
share amounts shall be settled in cash.
 
10. Compliance with Laws.
 
        (a)   Shares shall not be issued pursuant to the exercise of the Option
granted hereunder unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act and the requirements of any stock exchange upon which
the Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The Company shall be
under no obligation to effect the registration pursuant to the Securities Act of
1933, as amended, of any interests in the Plan or any Shares to be issued
hereunder or to effect similar compliance under any state laws.
 
        (b)   All certificates for Shares delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares may then be listed, and any applicable federal or state
securities law, and the Administrator may cause a legend or legends to be placed
on any such certificates to make appropriate reference to such restrictions. The
Administrator may require, as a condition of the issuance and delivery of
certificates evidencing Shares pursuant to the terms hereof, that the recipient
of such Shares make such agreements and representations as the Administrator, in
its sole discretion, deems necessary or desirable.
 
11. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Option Shares by any holder thereof in violation of the
provisions of this Option Agreement or the Articles of Incorporation or the
Bylaws of the Company, will be valid, and the Company will not transfer any of
such Option Shares on its books nor will any of such Option Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
12. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Option Agreement shall in no way be construed to
be a waiver of such provision or of any other provision hereof.
 
13. Governing Law.  The Option Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws.
 
14. Incorporation of the Plan.  The Plan, as it exists on the date of the Option
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Option and this Option Agreement shall be
subject to all terms and conditions of the Plan.  In the event of any conflict
between the provisions of the Option Agreement and the provisions of the Plan,
the terms of the Plan shall control, except as expressly stated otherwise.  The
term “Section” generally refers to provisions within the Plan; provided,
however, the term “Paragraph” shall refer to a provision of this Option
Agreement.
 
15. Amendments.  This Option Agreement may be amended or modified at any time,
but only by an instrument in writing signed by each of the parties hereto.
 
16. Rights as a Shareholder.  Neither the Optionee nor any of the Optionee’s
successors in interest shall have any rights as a shareholder of the Company
with respect to any Option Shares until the Optionee has given written notice of
exercise, has paid in full for such Shares, and has satisfied the requirements
in Section 14 and 15(b) of the Plan.
 
17. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Option, the Option Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Optionee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.
 
18. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Option Agreement.  The
determination of the Administrator as to any such matter of interpretation or
construction shall be final, binding and conclusive.
 
19. Binding Effect.  The Option Agreement shall apply to and bind the Optionee
and the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
20. Tax Representation.  The Optionee has reviewed with his or her own tax
advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Option Agreement.  The Optionee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Optionee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Option Agreement.
 
21. Acceptance.  The Optionee hereby acknowledges receipt of a copy of the Plan
and this Option Agreement.  Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and the Option Agreement.
 
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered the Option
Agreement on the day and year first above written.


KINETIC CONCEPTS, INC.
           
By:
 
Name:
 
Title:
         
OPTIONEE
           
Signature:
 
Name:
 
Address:
     
Telephone:
 
Social Security No.:
 







DATE OF
GRANT

NUMBER OF
SHARES SUBJECT
TO OPTION

OPTION
EXERCISE
PRICE


EXPIRATION
DATE
       


